Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response received on 09/21/2022 in response to the Non-Final Rejection mailed 04/21/2022 has been acknowledged. Claims 1, 5, 8, 9, and 11 have been amended. Claims 2 has been cancelled. Applicant’s amendments to the claims overcome the rejection made under 35 U.S.C. 102 and claim objections previously set forth in the Non-Final Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.

The specification teaches that for patients with hemophilia A traditional treatment included coagulation factor replacement therapy provided as prophylaxis or on-demand treatment of bleeding episodes; however, neutralizing antibodies can develop in response to the exogenous factors administered, rendering traditional therapy ineffective. Thus, artisans would be motivated to develop improved therapeutics to treat hemophilia A and other coagulopathies in patients in need (see Background, Pages 1-3). To this end, Applicant developed bispecific anti-factor IX/factor X antibodies capable of substituting for factor VIII in order to treat coagulopathy such as hemophilia A in a subject (see Table spanning Pages 5-8);  however, as presently written, the claims fail to disclose any structural features for the broad genus of multi-specific antibodies and antigen-binding fragments having the functional property of binding to FIX of SEQ ID NO: 1 and FX of SEQ ID NO: 2 or the activated forms thereof and stimulating the activity of FIXa towards FX. 
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001, of record). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the claims do not disclose the amino acid sequences of six non-degenerate CDRs for the genus of bispecific anti-FIX/FX antibodies or antigen binding fragments. While Applicant has provided several examples of bispecific anti-FIX/FX antibodies (see Table spanning pages 5-8), such disclosure does not adequately represent the structural diversity of the claimed genus of anti-FIX/FX antibodies having the functional properties of binding to the R338 amino acid in FIX/FIXa and the EGF-2 domain and/or catalytic domain of FX/FXa and stimulating the activity of FIXa towards FX. 
While the bispecific antibodies of the claimed invention are intended to bind factor IX of SEQ ID NO: 1 and factor X of SEQ ID NO: 2, specifically R338 amino acid residue and the EFG-2 domain and/or catalytic subunit, respectively, artisans would not be able to envision the complete structure of a bispecific anti-FIX/FX antibody, in terms of which of the twenty naturally occurring amino acids are present in the structure based on the recited antigens and epitopes alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
Therefore, the claimed genus of multi-specific anti-FIX/FX antibodies lacks adequate written description because there does not appear to be any correlation between the structure of the claimed antibodies and the function of binding to FIX of SEQ ID NO: 1 and FX of SEQ ID NO: 2, specifically the R338 amino acid in FIX/FIXa and the EGF-2 domain and/or catalytic domain in FX/FXa, in order to stimulate the enzymatic activity of FIXa towards FX. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of multi-specific antibodies and antigen-binding fragments that binds to FIX and FX at the time the instant application was filed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-8, 10, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-20 of copending Application No. 17/522,949. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims either anticipate or are obvious variants of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a multispecific antibody or antigen-binding fragment thereof capable of stimulating the enzymatic activity of FIXa towards FX comprising a first antigen-binding site capable of binding to FIX (SEQ ID NO: 1) and/or the activated form thereof (FIXa), and a second antigen-binding site capable of binding to FX (SEQ ID NO:2) and/or the activated form thereof (FXa) (co-pending claim 1), wherein the first-antigen binding domain is capable of binding an epitope comprising L337, R338, S339, T340, K341, and T343 of FIX(a) (co-pending claims 2, 3, 4, and 5), and the second-antigen domain is capable of binding to the EGF-2 domain of FX(a) (co-pending claim 6), or R113, Y230, K420, D423, R424, and K247 of FX(a),  one or more of the amino acids recited in instant claim 8 (co-pending claim 8). The antibody or antigen-binding fragment can be a bispecific antibody (co-pending claim 15). The co-pending application further recites a pharmaceutical composition comprising the anti-FIX/FX multi-specific antibody or antigen-binding fragment and one or more pharmaceutically acceptable carrier(s) (co-pending claim 17). 
Thus, the co-pending claims meet the limitations of instant claims 1,3-8, 10, and 13. 

Claims 1, 3-8, 10, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11220554B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims either anticipate or are obvious variants over the instant claims. 
The issued patent recites a multispecific antibody or antigen-binding fragment thereof comprising an anti-FIX(a) antibody or antigen-binding fragment thereof capable of binding to FIX (SEQ ID NO:1) and/or the activated form thereof (FIXa), comprising a heavy chain and a light chain, and an anti-FX(a) antibody or antigen-binding fragment thereof capable of binding to FX (SEQ ID NO:2) and/or the activated form thereof (FXa) (issued claim 1), wherein said multi-specific antibody or antigen-binding fragment is a bispecific antibody or antigen-binding fragment (issued claim 3). Pharmaceutical compositions comprising the multi-specific antibody or antigen binding fragment and a pharmaceutically acceptable carrier are also recited (issued claim 11). The instant specification teaches that bispecific antibodies that bind to the recited epitopes in FX and FIX of the instantly claimed invention stimulate the enzymatic activity of FIXa towards FX as evidenced by instant claim 1.  Issued claim 20 recites that the issued antibody that binds to FIX of SEQ ID NO: 1 is also capable of stimulating the enzymatic activity of FIXa towards FX.  Thus, identification of the epitopes bound in factors IX and X as recited in the instant claims appear to provide a scientific explanation for why the issued antibodies have the functional property of stimulating enzymatic activity, which is useful in the treatment of hemophilia; and the courts have stated that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property (i.e. specific epitopes that an antibody binds) which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (see MPEP 2112).
Thus, the issued claims meet the limitations of instant claims 1, 3-8, 10, and 13. 

Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive. 
With respect to the 35 U.S.C. 112 rejections, Applicant argues that the amendment to claim 1 to incorporate the feature of previous claim 2 by reciting "the first antigen-binding site is capable of binding an epitope comprising amino acid residue R338 of FIX/FIXa, and the second antigen-binding site is capable of binding in the EGF-2 domain and/or catalytic subunit of FX/FXa" meets the written description requirement. In particular, Applicant argues that the correlation between "the first antigen binding site being capable of binding an epitope comprising amino acid residue R338 of FIX/FIXa" and "efficient activation of FX by FIXa" has been identified and that the multispecific antibodies of the present invention are capable of spatially arranging FIXa and FX in an appropriate manner such to allow for efficient activation of FX by FIXa. Thus, Applicant asserts that a common denominator for claimed antibodies is their key epitope residue(s) on FIX as reflected in current claims, and that numerous examples of multispecific antibodies and data showing efficient activation of FX by FIX by the antibodies of the presently claimed invention have been provided in the specification (Table 13, Figures 2 and 3, Pages 108, 109, and 110). Applicant further argues against the Abbvie Deutschland Gmbh v Janssen Biotech and Amgen v. Sanofi case law stating that all three hundred antibody species in Abbvie are derived from a single parent antibody. In contrast, the present application describes several antibody lineages and variants, see, e.g. Table 13 of the specification, and data showing that multiple lineages and variants thereof have R338 as a key epitope residue. Moreover, Applicant states that Amgen v. Sanofi does not provide any opinion on written description, thus is not applicable to this rejection. 
In response to Applicant’s arguments, the Examiner notes that disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017) ("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies") (MPEP 2163). Further, while Applicant has provided several examples of bispecific anti-FIX/FX antibodies comprising a first antigen-binding site capable of binding an epitope comprising amino acid residue R338 of FIX/FIXa, and a second antigen-binding site is capable of binding in the EGF-2 domain and/or catalytic subunit of FX/FX, such disclosure does not adequately represent the structural diversity of the claimed genus of anti-FIX/FX antibodies that can bind the recited epitopes and stimulate the activity of FIXa towards FX but not presently disclosed in the specification. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (MPEP 2163). As evidenced by the bispecific FIX/FX antibodies of the claimed invention, there does not appear to be any sequence similarity among lineages of the genus of bispecific FIX/FX antibodies comprising a first antigen binding site that targets the amino acid R338 on FIX/FIXa a second antigen binding site that targets the EGF-/2 domain and/or catalytic domain on FX/FXa. Thus, without further testing, artisans would not be able to readily identify or determine the structure of antibodies belonging to the claimed genus based on the recited antigens or epitopes alone.
With respect to the double patenting rejections, Applicant has requested that the double patenting rejection previously set forth in the Non-Final Rejection mailed 04/21/2022 against co-pending application 17/522,949 and issued patent US11220554B2 be held in abeyance until allowable subject matter has been indicated. Since no terminal disclaimers have been filed, the double patenting rejection previously set forth is maintained. 
Applicant’s arguments with respect to the rejection made under 35 US.C. 102 have been fully considered and are persuasive.  The rejection has been withdrawn. 


Conclusion
Claims 9, 11, and 15 are allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644